762 N.W.2d 163 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Gary Edward DAVENPORT, Defendant-Appellee.
Docket No. 137419. COA No. 271366.
Supreme Court of Michigan.
March 18, 2009.

Order
On order of the Court, the application for leave to appeal the August 28, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court. A presumption of prejudice exists when a defendant's former defense counsel joins the prosecutor's office that is pursuing the case against the defendant. MRPC 1.9(b), 1.10(b). Such a presumption may be overcome, however, if the prosecutor shows that the attorney who has a conflict of interest was properly screened out from "any participation in the matter." MRPC 1.10(b)(1). State v. McClellan, 179 P.3d 825 (Utah App., 2008), on which the Court of Appeals therefore unnecessarily relied, is fully consistent with these principles. The motion to stay is DENIED.